In re: Isaac Gray applying for writ of habeas corpus.
Application granted.
An evidentiary hearing is ordered to be conducted. See order.
On considering the petition of relator in the above numbered and entitled cause:
It is ordered that the Honorable Rudolph F. Becker, Jr., Judge of the Criminal District Court, Parish of Orleans, without delay, grant an evidentiary hearing on relator’s petition for a writ of habeas corpus filed in that Court and in this Court, limited to the allegation of denial of his right to appeal and the ineffectiveness of counsel insofar as it relates to his allegation of denial of his right to appeal, and make a determination of the merits of his application after the hearing.